ORDEN
San Juan, Puerto Rico, a 26 de noviembre de 1963
A fin de proceder a la constitución de los nuevos Comités de la Conferencia Judicial de Puerto Rico bajo las disposi-ciones de nuestra Orden de 28 de junio de 1963 que enmienda la de 10 de octubre de 1967, es necesario disolver, como por la presente quedan disueltos, los distintos Comités de dicha Conferencia, cumplida como ha sido su misión y terminada la labor que les fuera encomendada. En su lugar se crean los siguientes Comités:
1. Comité para el Estudio y Evaluación del Sistema Judicial.
2. Comité de Reglas de Evidencia.
3. Comité de Reglas de Procedimiento Criminal.
4. Comité de Reglas y Asuntos de Menores.
5. Comité de Reglas de Administración.
6. Comité de Reglas para la Conservación y Disposición de Documentos de la Rama Judicial.
7. Comité de Reglas para el Funcionamiento del Sistema Judicial en Casos de Desastre.
8. Comité de Asistencia Legal.
9. Comité de Ética.
10. Comité de Educación Legal y Admisión al Ejercicio de la Abogacía.
11. Comité Especial sobre Problemas del Tránsito.
La encomienda y esfera de actividad de estos Comités, así como su integración; se hará por el Tribunal en órdenes al efecto.
*894Esta Orden tendrá vigencia inmediata.
Lo acordó el Tribunal y firma el Señor Juez Presidente.
(Fdo.) Luis Negrón Fernández ■Juez Presidente
Certifico:
(Fdo.) Ignacio Rivera Secretario